Case:18-14171-TBM Doc#:88 Filed:05/28/21 Entered:05/28/21 10:28:41 Page1 of 8

Fill in.-this information to identif

UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

 

 

 

Debtor 1; Sharon Kay Smith Case# 18-14171-TBM
First Name Middle Name Last Name

Debtor 2: Chapter 13
First Name Middle Name Last Name

 

Local Bankruptcy Form 3015-1.1

MODIFIED Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims

 

Complete applicable sections. This MODIFIED chapter 13 plan dated _May 28, 2021_ [month/day/year] supersedes all
previously filed plans.

Notices

1.1. To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a
written objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate
notice.) If you do not file a timely objection, you will be deemed to have accepted the terms of the plan, which may
be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to receive the
applicable payments.

1.2. Nonstandard provisions
(1 This plan contains nonstandard provisions, set out in Part 12 of the plan.
1.3. Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506

[] This plan contains a motion for valuation of personal property collateral and determination of secured status
under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.

[] The debtor is requesting a valuation of rea! property collateral and determination of secured status under 11
U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
Status of motion:

 

[list status of motion here (i.e. date filed, date granted, to be filed contemporaneously, etc.)]
1.4. Motions for Lien Avoidance 11 U.S.C. § 522(f)

[] The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest
under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this plan. Status of
motion:

 

[list status of motion here (i.e. date filed, date granted, to be filed contemporaneously, etc.)]

Background Information
2.1. Prior bankruptcies pending within one year of the petition date for this case:

 

Case number and chapter Discharge or dismissal/conversion Date
-NONE-

2.2 Discharge: The debtor(s):
{¥] is eligible for a discharge;
OR
(1 is not eligible for a discharge and is not seeking a discharge.

 

 

 

 

 

 

L.B.F. 3015-1.1 (12/18) page 1
Software Copyright {c) 1996-2021 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

 
Case:18-14171-TBM Doc#:88 Filed:05/28/21 Entered:05/28/21 10:28:41 Page2 of 8

2.3 Domicile & Exemptions:
Prior states of domicile:
within 730 days
within 910 days
The debtor is claiming exemptions available in the {¥] state of CO [state] or (] federal exemptions.

 

2.4 Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.C.
§ 101(14A). Notice shall be provided to these parties in interest:

A. Spouse/Parent:

 

[Identify]
B. Government:

 

[identify]
C. Assignee or Other:

 

[identify]
D. The Debtor] has provided the Trustee with the address and phone number of the Domestic Support
Obligation recipient, or [] cannot provide the address or phone number because it/they is/are not available.
2.5 Median Income: The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as
applicable, is [¥] below, [] equal to, or [[] above the applicable median income

Plan Analysis

3.1. Total Debt Provided for under the Plan and Administrative Expenses

A. Total Priority Claims (Class One)
1. Unpaid attorney's fees $ 5,100.00
(total attorney's fees are estimated to be $_5,600.00 [amount] of which
$_500.00_ [amount] has been prepaid)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Unpaid attorney's costs (estimated) $ 0.00
3. Total taxes $ 12,605.00
(Federal $9,047.00 [amount]; State $3,558.00 [amount]; Other $0.00 [amount])
4. Other priority claims $ 0.00
B. Total of payments to cure defaults (Class Two) $ 3,418.00
C. Total payment on secured claims (Class Three) $ 454.00
D. Total of payments on unsecured claims (Class Four) $ 3.51
E. Sub-Total $ 21,580.51
F. Total trustee's compensation (10%) of debtor's payments) ss . $ 2,397.84
G. Total debt and administrative expenses $ 23,978.35
3.2. Reconciliation with Chapter 7
A. The net property values set forth below are liquidation values rather than replacement values. The
replacement values may appear in Class Three of the plan.
B. Assets available to Class Four unsecured creditors if Chapter 7 filed:
1. Value of debtor's interest in non-exempt property $ 0.00
Property Value Less costs of Less liens X Debtor's Less = Net value
sale interest exemptions
-NONE-
2. Pius: value of property recoverable under avoiding powers: $ 0.00
3. Less: estimated Chapter 7 administrative expenses: $ 0.00
4. Less: amounts payable to priority creditors: $ 12,605.00
L.B.F. 3015-1.1 (12/18) page 2.

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:18-14171-TBM Doc#:88 Filed:05/28/21 Entered:05/28/21 10:28:41 Page3 of 8

5. Equals: estimated amount payable to Class Four creditors if Chapter 7 filed

(if negative, enter zero) 0.00
C, Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan pilus
any funds recovered from "other property" described in Part 4.1.D below. 3.51

GETEEE Properties and Future Earnings Subject to the Supervision and Control of the Trustee

4.1. Future Earnings: The debtor submits to the supervision and control of the Trustee all or such portion of the
debtor's future earnings or other future income as is necessary for the execution of the Plan, including:

A. Future earnings which shall be paid to the trustee for a period of approximately 60 [#] months,
beginning _June 14, 2018 [month/day/year] as follows:

 

 

 

 

 

 

 

 

 

B.
Number of payments Amount of payments Total
12 323.00 3,876.00
23 507.00 11,661.00
4 521.35 §21.35
24 330.00 7,920.00
Total of monthly payments 23,978.35

 

 

 

 

C. Amounts for the payment of Class Five post-petition claims included in above: $__ [amount]
D. Other property:

 

[specify].
4.2 Payments: The debtor agrees to make payments under the Plan as follows:

(1 Voluntary wage assignment to employer: Paid in the following manner: $ _ [amount] to be
deducted __ [time period, e.g., weekly, monthly, per pay period, etc.]. Employer's Name, address,
telephone number:

 

[name, address, telephone number].

OR

(¥l Direct payment: from debtor to Trustee

GEE Class One - Claims Entitled to Priority Under 11 U.S.C. § 507

Unless other provision is made in paragraph 40.3, each creditor in Class One shall be paid in full in deferred cash
payments prior to the commencement of distributions to any other class (except that the payments to the Trustee
shall be made by deduction from each payment made by the debtor to the Trustee) as follows:

5.1 Allowed administrative expenses:

A. Trustee's compensation (10% of amounts paid by debtor under this Plan) $ 2,397.84
B. Attorney's Fees (estimated and subject to allowance) $ 5,100.00
C. Attorney's Costs (estimated and subject to allowance) $ 0.00
5.2 Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
$12,605.00

A. Domestic Support Obligations: A proof of claim must be timely filed in order for the Trustee to distribute
amounts provided by the plan.

Priority support arrearage: The debtor owes past due support to__ [name] in the total of $___ [amount] that will be paid
as follows:

[ ] Distributed by the Trustee pursuant to the terms of the Plan; or
[ ] The debtor is making monthly payments via a wage order [ ] or directly { ] (reflected on Schedule | or

J) in the amount of $___ [amount] to__. Of that monthly amount, $___ [amount] is for current support
payments and $___ [amount] is to pay the arrearage.
L.B.F, 3015-1.1 (12/18) page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:18-14171-TBM Doc#:88 Filed:05/28/21 Entered:05/28/21 10:28:41 Page4 of 8

2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file with
the Court and submit to the Trustee an update of the required information regarding Domestic Support
Obligations and the status of required payments.

B. Taxes
1. Federal Taxes $ 9,047.00
2. State Taxes $ 3,558.00

3. Other Taxes
$ 0.00

 

[Describe]
C. Other Priority Claims
$ 0.00

 

[Describe]

Class Two - Defaults

6.1 Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must
specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

6.2 Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is
the debtor's principal residence located at 9771 E. Hawaii Place Aurora, CO 80247 Arapahoe County [street
address city, state, zip code]. Defaults shall be cured and regular payments shall be made:

 

 

[] None
OR
Creditor Total default Interest | Total amount No. of Regular Date of first
amount to be rate to cure months to monthly payment
cured! arrearage cure payment to be
made directly
to creditor
Tyndail jt Homeowners 2,334.00 0.00% 2,334.00 330,00 | 6/1/ 2018
Association, Inc.

 

 

 

 

 

 

 

 

 

6.3. Class Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by
an interest in real
property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
due after the date on which the final payment under the Plan is due. Defaults shail be cured and regular payments
shall be made:

 

 

[] None
OR
Creditor Description of | Tota! default | interest Total No. of Regular Date of first
collateral amount to rate amount to | months monthly payment
be cured? cure to cure |} payment to
arrearage be made
directly to
creditor
Compass Bank 2014 Jeep XF 1,084.00] 0.00%; 1,084.00 361.00 6/1/2018

 

 

 

 

 

 

 

 

 

 

6.4 Class Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following,
which are assumed:

[X] None

OR

 

’ The lesser of this amount or the amount specified in the Proof of Claim.
2 The lesser of this amount or the amount specified in the Proof of Claim:

L.B.F. 3015-1.1 (12/18) page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case:18-14171-TBM Doc#:88 Filed:05/28/21 Entered:05/28/21 10:28:41 Page5d of 8

 

Other party to lease or Property, if any, subject to the | Total amount to No. of Regular Date of
contract contract or lease cure, if any months to monthly first
cure payment to be | payment

made directly
to creditor

 

 

 

 

 

 

 

 

A. Inthe event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
plan, failing which the claim may be barred.

(GENeall Class Three - All Other Allowed Secured Claims
Claims shall be divided into separate classes to which 11 U.S.C. § 506 shail or shall not apply as follows:

7.1. Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must
specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

7.2. Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee
to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate
protection payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate
protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely

proof of claim.

Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012, 7004
and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination
of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and
below. The plan is subject to the court's order on the debtor's motion. If the court grants the debtor’s motion, the
creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of
claim, including such claims filed within thirty days from entry of an order determining secured status under Fed.
R. Bankr, P. 3002(c)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor's
successful completion of all plan payments and the closing of the case.

[xX]
OR

Name of creditor

7.3

None

 

Description of collateral Proof of claim amount, if any

(pursuant to L.B.R. 3012-1)

Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court, through this
chapter 13 plan, for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding
the property and claims below. The creditors shall retain the liens securing their claims until discharge under 11
U.S.C. § 1328 or payment in full under nonbankruptcy law.

[] None

 

 

 

 

 

7A

OR

A. The following creditors shall be paid the value of their interest in collateral. Any remaining portion of the
allowed claim shall be treated as a general unsecured claim.

 

Creditor

Description of collateral

Confirmation
value of
collateral

Amount of
debt as
scheduled

Interest
rate

Adequate
protection
payment

Total amount
payable

 

 

Wells Fargo

 

Two mattress sets

 

300.00

 

1,809.00

 

6.25%

 

 

18.00

 

454.00

 

B. The following creditors shall be paid the remaining balance payable on the debt over the period required to
pay the sum in full.

 

Creditor

 

 

Description of collateral

 

Confirmation
value of
collateral

 

Amount of
debt as
scheduled

 

Interest
rate

 

Adequate
protection
payment

 

Total amount
payable

 

 

L.B.F. 3015-1.1 (12/18)
Software Copyright (c) 1996-2021 Best Case, LLC - www. bestcase.com

page 5

Best Case Bankruptcy
Case:18-14171-TBM Doc#:88 Filed:05/28/21 Entered:05/28/21 10:28:41 Pageé of 8

7.5 Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]: The
following creditors shail retain the liens securing their claims, and they shall be paid the amount specified which
represents the remaining balance payable on the debt over the period required to pay the sum in full:

 

 

 

 

 

 

[X] None
OR
Adequate
Amount of debt | Interest protection Total amount
Creditor Description of collateral as scheduled rate payment payable

 

 

7.6 Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an
allowed secured claim to the holder of such claim:

[x] None
OR

| Creditor | Property | Anticipated date of surrender |

7.7 Relief from Stay: : Relief from the automatic stay and co-debtor stay to permit enforcement of the liens
encumbering surrendered property shall be deemed granted by the Court at the time of confirmation of this Pian
pursuant to 11 U.S.C. §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property
surrendered, no distribution on the creditor's claim shall be made unless that creditor files a proof of claim or an
amended proof of claim to take into account the surrender of the property.

GETEME Class Four - Allowed Unsecured Claims Not Otherwise Referred To in the Plan
8.1 Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:

A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth
in Part 3.2; or

B. Tota! disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2 Disposable Income: The monthly disposable income of $__ [amount] has been calculated on Form 122C-1 or
122C-2, as applicable. Total disposable income is $__ [amount] which is the product of monthly disposable
income of __ [amount] times the applicable commitment period of __ [time period].

 

8.3 Classification of Claims:

A. [y¥] Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
by the Trustee of all prior classes;

OR

B. (J Class Four claims are divided into more than one class as follows:
[describe].

8.4 Non-Dischargable Ciaims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11
U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
Stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.

GEE Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)
Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:

OR

[X] None

zclemiem Other Provisions

10.1 Direct Payments: Payment will be made directly to the creditor by the debtor(s) on the following claims:

 

 

 

 

 

 

 

 

 

. Monthly Payment No. of Months
Creditor Collateral, if any Amount to Payoff
Compass Bank 2014 Jeep XF 361.00
Shellpoint Mortgage Servicing 9771 E. Hawaii Place Aurora, CO 80247 1298.20

Arapahoe County
L.B.F. 3015-1.1 (12/18) page 6

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
 

Case:18-14171-TBM Doc#:88 Filed:05/28/21 Entered:05/28/21 10:28:41 Page? of 8

 

 

Monthly Payment No. of Months
Creditor Collateral, if any Amount to Payoff
Tyndail ll Homeowners Association, 9771 E. Hawaii Place Aurora, CO 80247 330.00
Inc. Arapahoe County

 

 

 

 

 

10.2 Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.

10.3 Order of Distribution:
A. [¥] The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee's

B.

fee shall be paid up to, but not more than, the amount accrued on actual payments made to date. After
payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A, Class
Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three, Four,
and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class
Three creditors shall be paid in full before distributions to creditors in Classes Four and Five. Distributions
under the plan to unsecured creditors will only be made to creditors whose claims are allowed and are timely
filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One, Two A, Two
, Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.

[1] Distributions to classes of creditors shall be in accordance with the order set forth above, except:

 

[exceptions]

40.4 Motions to Void Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor
intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void
lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors fisted in Part 1.4 and below:

 

Creditor Description of collateral (pursuant to | Date motion to avoid | Date of order granting
L.B.R. 4003-2) lien filed motion or pending

 

 

-NONE-

 

 

 

 

 

40.5 Student Loans:
[X] No Student Loans

OR

[ ] Student Loans are to be treated as an unsecured Class Four claim or as follows:

 

[describe].
10.6 Restitution:
[xX] No Restitution
[ ] The debtor owes restitution in the total amount of $ [amount] which is paid directly

to [name/description] in the amount of $ [amount] per month for a period of —[#] months; or as
follows:

[describe]

10.7 Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
of this Plan.

40.8 insurance: !nsurance in an amount to protect liens of creditors holding secured claims is currently in effect and
will [ X ] will not [ ] [check one] be obtained and kept in force through the period of the Plan.

 

Creditor to whom This Collateral covered Coverage Insurance company, policy number,
Applies amount and agent name, address and

telephone number

 

 

-NONE-

 

 

 

 

 

 

Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.
eek Presumptively Reasonable Fee
The following election is made (check one box only):

L.B.F. 3015-1.1 (12/18)

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

page 7
Best Case Bankruptcy
Case:18-14171-TBM Doc#:88 Filed:05/28/21 Entered:05/28/21 10:28:41 Pages of 8

[¥] Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the
allowance of the Presumptively Reasonable Fee must be made by the objection deadline to

confirmation.

OR

[_] Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).

lame Nonstandard Plan Provisions

Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are

void.
[ X ] None
OR

[ ] The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2

[describe].

GEISER Signature of Debtor(s)’ Attorney or Debtor (if unrepresented)

| certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official
Form 3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.

Dated: May 28, 2021

 

mlece Verification of Debtor

By: /s/ Jessica E. Deal
Jessica E. Deal
Signature
Bar Number (if applicable): 39914 CO

 

Mailing Address: 1873 S. Bellaire St.
Suite 1550
Denver, CO 80222
Telephone number: 303-751-2128
Facsimile number:

Email address: _jessica.advancedlegal@gmail.com

 

| declare under penaity of perjury that the foregoing is true and correct.

Dated: May 28, 2021

 

L.B.F, 3015-1.1 (12/18)

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

By: /s/ Sharon Kay Smith
Sharon Kay Smith
Signature

 

 

Mailing Address: 9771 E. Hawaii Place Aurora CO 80247-0000
Telephone number:

Facsimile number:

Email address:

 

 

 

 

page 8
Best Case Bankruptcy
